                      Case 1:19-cv-02256-JSR Document 6 Filed 03/13/19 Page 1 of 2

AO 440(Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                 Southern District of New York    Q

                      Douglas McCurdy




                           Plaintiffs)
                                v.                                       Civil Action No.   1:19-cv-2256
          ITN Networks, LLC and ITN-TOR, LLC




                          Defendants)


                                                SUMMONS IN A CIVIL ACTION

                                      ITN-TOR, LLC
To: (Defendant's name and address)
                                      c/o Secretary of State, New York State
                                      One Commerce Plaza
                                      99 Washington Avenue
                                      Albany, New York 12231




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)—you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                Michael J. Volpe, Esq.
                                David A. Katz, Esq.
                                VENABLE LLP
                                1270 Avenue of the Americas, 24th Floor
                                New York, NY 10020


       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


 Date:     March 13, 2019                                                              /S/ S. James
                                                                                       Signature of Cleriz ar Deputy Clerk
                       Case 1:19-cv-02256-JSR Document 6 Filed 03/13/19 Page 2 of 2

AO 440(Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                  PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (l))

           This Summons for (name ofindividual and title, ifany)

 was received by me on (date)

           ~ I personally served the summons on the individual at (place)
                                                                               on (date)                            oT


          (~ I left the summons at the individual's residence or usual place of abode with (name)
                                                                 a person of suitable age and discretion who resides there,
           on (date)                              ,and mailed a copy to the individual's last known address; or

           ~ I served the summons on (name ofindividual)                                                                      who is

            designated by law to accept service of process on behalf of(name oforganization)
                                                                               On (date)                            or

           L~ I returned the sLunmons unexecuted because                                                                         or

           ~ Other (specify):




           My fees are $                          for travel and $                 for services, for a total of $        0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                           Server's signature



                                                                                       Printed name and title




                                                                                           Server's address


  Additional information regarding attempted service, etc:
